Citation Nr: 0830611	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for an ulcer.  

3.  Entitlement to service connection for residuals of heat 
exhaustion and fatigue.  

4.  Entitlement to service connection for a left ankle 
sprain, including as secondary to the service-connected right 
ankle sprain.

5.  Entitlement to service connection for a dental condition 
involving the wisdom teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to August 
1998 and from March 2003 to October 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for hearing loss, an ulcer, 
residuals of heat exhaustion and fatigue, a left ankle 
sprain, and a dental condition involving the wisdom teeth.  

The Board notes that the veteran's September 2005 notice of 
disagreement only indicated an intent to appeal the hearing 
loss and ulcer claims.  Subsequently, the remaining issues 
were again denied in a July 2006 rating decision. The veteran 
then submitted a notice of disagreement in July 2006.  
However, because the initial August 2005 denial had not 
become final by the time that the July 2006 notice of 
disagreement was received, the Board will simply find that 
notice of disagreement to relate back to the August 2005 
decision.  This finding does not prejudice the veteran and in 
fact is favorable to him, as it obviates the need for new and 
material evidence.    

In March 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent medical evidence does not establish hearing 
loss for VA rating purposes.  

3.  Competent evidence of an ulcer is not of record.  

4.  Competent evidence of residuals of heat exhaustion and 
fatigue is not of record.  

5.  Competent evidence of a left ankle sprain is not of 
record.  

6.  There is no evidence of dental trauma in service.  


CONCLUSIONS OF LAW  

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).  

2.  An ulcer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  Residuals of heat exhaustion and fatigue were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).

4.  A left ankle sprain was not incurred in or aggravated by 
service, nor is it secondary to the service-connected right 
ankle sprain.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

5.  A dental condition involving the wisdom teeth was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.381, 
17.161 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January and March 2005 letters sent to the 
veteran.  The letters informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which is usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letters stated that he would need to 
give VA enough information about the records so that they 
could be obtained them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decisions on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  
Moreover, a Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) were both issued in October 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private treatment records.  The veteran was also afforded a 
VA examination in connection with his claims of service 
connection for hearing loss and residuals of heat exhaustion 
and fatigue.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims of service connection 
for an ulcer, a left ankle sprain, and a dental condition 
involving the wisdom teeth, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability pertaining to his claim of 
service connection for an ulcer, a left ankle sprain, and a 
dental condition involving the wisdom teeth, although he was 
advised to submit or identify such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed conditions stated above, 
and there is no competent evidence of the veteran's 
disabilities relating to service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The veteran asserts that service connection is warranted for 
his hearing loss, ulcer, residuals of heat exhaustion and 
fatigue, a left ankle sprain, and a dental condition 
involving his wisdom teeth.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) and ulcers may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2007).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  Hearing Loss

During the March 2007 hearing, the veteran testified that he 
endured acoustic trauma during his military service.  He 
explained that while in service, he was in charge of the fire 
team which exposed him to explosives, live rounds, and 
automatic weapons.  The veteran asserts that service 
connection is warranted for his hearing loss.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for hearing loss.  Notwithstanding the veteran's 
assertions of hearing difficulty, there is no competent 
evidence that establishes that he has, or ever has had, 
hearing loss recognized as a disability for VA compensation 
purposes.  

In this regard the Board notes that upon separation from his 
first period of service, clinical evaluation of the ears in 
July 1998 was normal.  On physical examination of the veteran 
during the July 1998 separation examination, noted puretone 
thresholds in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
15
15
5
10
0

The hearing results are indicative of normal hearing, and the 
veteran denied having or had hearing loss, as noted on his 
July 1998 report of medical history.

Upon discharge from his second period of service, clinical 
evaluation of the ears in September 2003 was normal.  
Audiometric testing performed at separation, noted the 
following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
15
15
15
15
5

Although audiological testing showed normal hearing, the 
veteran subjectively reported hearing loss on his September 
2003 report of medical history.  The physician noted hearing 
loss in the left ear, which had progressively "gotten 
better."  

Post service treatment records reflect normal hearing in both 
ears.  Specifically, in June 2005, the veteran underwent a VA 
audiological evaluation.  On physical examination of the 
veteran, noted puretone thresholds, in decibels, were as 
follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
10
LEFT
20
10
5
20
15

Average puretone thresholds were 14 decibels in the right ear 
and 13 decibels in the left ear.  Speech recognition scores 
were 94 percent in both ears.  The audiologist reported the 
veteran's hearing sensitivity within normal limits from 250 
Hertz to 8000 Hertz in both ears.  

While the veteran is competent to report he endured noise 
exposure during service, and currently has hearing loss, the 
Board assigns more probative weight to the audiometric test 
results of record, which do not meet the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385.  There is no 
competent evidence to show that the veteran has a current 
hearing loss disorder by VA standards.  Id.  

Thus, the veteran has not brought forth competent evidence 
from a medical professional of a "disability" and service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board notes that a March 2003 private medical report 
contains a diagnosis of hearing loss.  Although the Board 
acknowledges the diagnosis, there is nothing within the 
record that shows impairment of hearing for VA purposes under 
38 C.F.R. § 3.85.  In addition to the diagnosis, the private 
medical report also reflects audiometric testing; however, it 
has not been accorded probative value because the actual 
puretone thresholds were not written out and there is no 
indication that the audiological evaluation was conducted in 
accordance with the Maryland CNC Test, which is a requirement 
for hearing testing for VA purposes. 38 C.F.R. § 4.85(a).  As 
such, the Board finds that service connection for hearing 
loss is not warranted.  

While the veteran may sincerely believe that his hearing loss 
is related to noise exposure in service, he is not competent 
to offer an opinion on medical matters, such as the etiology 
of his hearing loss disability.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Additionally, as hearing loss was not manifested to a 
compensable degree within one year of separation from 
service, there is no presumptive basis for an award of 
service connection.

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hearing loss disability, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. at 55.

B.  An Ulcer, Residuals of Heat Exhaustion and Fatigue, and a 
Left Ankle Sprain

The veteran testified during the March 2007 hearing that 
during field training, he experienced heat exhaustion and 
suffered an injury to his left ankle.  The veteran stated 
that he was given an IV for the heat exhaustion and Motrin 
for his left ankle injury.  He further added that his ulcer 
condition began after service when he experienced stomach 
pains.  The veteran asserts that service connection is 
warranted for his ulcer, left ankle sprain, and residuals of 
heat exhaustion and fatigue.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for an ulcer, left ankle sprain, 
and residuals of heat exhaustion and fatigue.  Service 
treatment records reflect no complaints, treatment, or 
diagnoses for an ulcer or left ankle sprain.  However, in May 
2002, the veteran reported to sick call with complaints of 
weakness and dizziness.  Upon physical examination, he was 
assessed with dehydration secondary to heat exhaustion.  He 
was given an IV and requested to return for follow-up 
treatment.  At his follow-up in May 2002, the veteran stated 
that he was "feeling much better," and it was noted that he 
was to return as needed.  

After service, there is no competent evidence of a current 
disability for the veteran's claimed conditions.  Although VA 
outpatient treatment records from September 2005 to October 
2005 report complaints of stomach pain, and a December 2005 
VA primary clinic report reflects a positive test for H. 
(Helicobacter) pylori in the veteran's stomach, the record is 
void of any diagnosis related to an ulcer.  

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms of stomach pain and the presence of H. 
pylori in the stomach can be attributed, there is no basis to 
find that service connection may be granted for the claimed 
condition.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Furthermore, there is no competent evidence of record showing 
the veteran has residuals of heat exhaustion and fatigue and 
an ulcer that have resulted from the veteran's military 
service.  Additionally, as noted previously, in order for 
service connection to be granted on a secondary basis, three 
elements must be present:  a current disability, a service-
connected disability, and a medical nexus.  Here there is no 
competent evidence of record showing that the veteran has a 
left ankle sprain that has resulted from the veteran's 
service-connected right ankle sprain.  Absent proof of the 
existence of the disabilities being claimed, there can be no 
valid claims.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Assuming without deciding that the veteran has the stated 
claimed conditions, he has not brought forth competent 
evidence that an ulcer, a left ankle sprain, and residuals of 
heat exhaustion and fatigue were incurred in service or that 
his left ankle sprain was caused by his service-connected 
right ankle sprain.  There is no competent opinion in the 
claims file that has attributed the veteran's claimed 
conditions to service.  

The Board is aware of the veteran's contentions that his 
claimed disabilities are somehow etiologically related to 
service.  The Board has also considered the veteran's wife 
statement and a friend of the veteran attesting to his 
stomach condition.  However, competent medical evidence is 
required in order to grant service connection for the claims.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for an ulcer, left ankle sprain, and 
residuals of heat exhaustion and fatigue, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Dental Condition Involving the Wisdom Teeth

The veteran is claiming entitlement to service connection for 
a dental condition relating to his wisdom teeth.  In this 
regard, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

Thus, in the current case, adjudication of the veteran's 
claim for service connection must also include consideration 
of service connection for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) [holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision]; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  

The criteria for establishing entitlement to service 
connection have already been set forth and need not be 
repeated here.  It is noted that the dental conditions for 
which service-connected compensation benefits are available 
are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-
9916.  However, these provisions do not contemplate loss of 
teeth due to trauma.  It is noted that Diagnostic Code 9913 
concerns loss of teeth due to loss of substance of the body 
of the maxilla or mandible without loss of continuity.  

However, this does not appear analogous to loss of teeth due 
to trauma, precluding assignment of a rating by analogy 
pursuant to 38 C.F.R. § 4.20.  Furthermore, the evidence does 
not establish a current disability as to any other dental 
conditions found at 38 C.F.R. § 4.150, such as loss of 
maxilla, mandible, ramus, coronoid process or hard palate.  
Thus, entitlement to service connection for compensation 
purposes must be denied.  

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.  

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2007).

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c) (2007).  

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:  

(1) Teeth noted as normal at entry will be service- 
connected if they were filled or extracted after 
180 days or more of active service.  

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the 
existing filling was replaced, after 180 days or 
more of active service.  

(3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that 
they were filled during service.  However, new 
caries that developed 180 days or more after such a 
tooth was filled will be service-connected.  

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service.  

(5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment 
during service.

(6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service.  

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes:  

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of 
active service, or was due to combat or in-service 
trauma; and

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of 
active service.  

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.  

In the present case, the veteran has not alleged any dental 
trauma in service, simply that he experienced problems with 
his wisdom teeth.  Upon discharge from service in September 
2003, the veteran reported on his report of medical 
assessment as having dental problems, specifically a cavity 
in his wisdom tooth as well as severe tooth or gum trouble on 
his September 2003 report of medical history.  The physician 
indicated a teeth cleaning in addition to his wisdom teeth 
being extracted was needed.  Dental examination results upon 
separation reflected normal findings, and post service 
treatment records contain no complaints, treatment, or 
diagnosis of a dental condition relating to the veteran's 
wisdom teeth.  

There is no indication of trauma involving any of the 
veteran's teeth and there is no evidence that any of his 
teeth were extracted or filled during active service.  Based 
on the foregoing, the Board concludes that the criteria under 
38 C.F.R. § 3.381 have not been satisfied here.

The Board further notes that 38 C.F.R. § 17.161 sets forth 
classes of eligibility for dental treatment.  Under 38 C.F.R. 
§ 17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.  

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for 
dental treatment under Class II, Class II(a), Class II(b), 
and Class II(c).  With respect to Class II, Class II(a), and 
Class II(b), having a service-connected compensable or 
noncompensable dental disability or condition is a predicate 
to eligibility.  Class II(c) eligibility is not dependent on 
having a service-connected compensable or noncompensable 
dental disability or condition.  Instead, eligibility is 
dependent on having prisoner of war status for a period on 90 
days or more.

Here, the veteran has no service-connected dental conditions 
and none are warranted under 38 C.F.R. § 3.381, as already 
discussed.  Because having a service-connected compensable 
dental condition is a predicate to eligibility under Class I, 
this provision cannot serve as a basis for authorization of 
outpatient dental treatment for any of the veteran's teeth.

It is determined that "noncompensable" service-connected 
disability, for purposes of 38 C.F.R. § 17.161, would include 
a grant of service connection for treatment purposes, and not 
simply a "zero percent" evaluation for compensation under 
38 C.F.R. § 4.150.  However, as already explained, the 
criteria for an award of service connection for purposes of 
dental treatment under 38 C.F.R. § 3.381 have not been met 
here.  Therefore, the veteran does not have a service-
connected noncompensable disability, which is a predicate to 
eligibility under Class II, II(a), and Class II(b).  Thus, 
those provisions cannot serve as a basis for authorization of 
outpatient dental treatment for any of the veteran's teeth.

Similarly, because the evidence does not establish that the 
veteran was a prisoner of war, he is not eligible for 
outpatient dental treatment under Class II(c).  There are no 
other relevant classes of eligibility based on the facts of 
record in the instant case.  

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
condition, involving the wisdom teeth, including for 
outpatient treatment purposes.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for an ulcer is denied.  

Entitlement to service connection for residuals of heat 
exhaustion and fatigue is denied.  

Entitlement to service connection for a left ankle sprain, 
including as secondary to the service-connected right ankle 
sprain is denied.  

Entitlement to service connection for a dental condition 
involving the wisdom teeth is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


